EXHIBIT 32.1 CERTIFICATION FURNISHED PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 This certification is furnished solely pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) and accompanies the Annual Report on Form 10-K (the “Form 10-K”) for the year ended December 31, 2015 of Energy 11, L.P. (the “Company”). I, Glade M. Knight, the Chief Executive Officer of the Company, certify that, based on my knowledge: The Form 10-K fully complies with the requirements of Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934; and The information contained in the Form 10-K fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the periods covered in this report. Date: March 28, 2016 By: /s/ Glade M. Knight Name: Glade M. Knight Title: General Partner, Chief Executive Officer (Principal Executive Officer) The foregoing certification is being furnished as an exhibit to the Form10-K pursuant to Item 601(b)(32) of Regulation S-K and Section906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of Section1350, Chapter 63 of Title 18, United States Code) and, accordingly, is not being filed as part of the Form10-K for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and is not incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing.
